UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7291


LEONARD A. GIVENS,

                     Plaintiff - Appellant,

              v.

DAVID AARON; TIMOTHY REYNOLD; JOHN DOE 1-5; LOUIS GRIFFIN;
JOHN HUNT; JAMES BIRD; MATTHEW BOONE; MANUEL ZACCHEUS,

                     Defendants – Appellees,

              and

DAVID R. MITCHELL,

                     Defendant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:14-cv-00378-FDW)


Submitted: April 28, 2017                                          Decided: May 9, 2017


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Leonard A. Givens, Appellant Pro Se. Joseph Finarelli, Special Deputy Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Leonard A. Givens appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Givens v. Aaron, No.

3:14-cv-00378-FDW (W.D.N.C. Aug. 31, 2016).              We deny Givens’ motion for

appointment of counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3